Citation Nr: 1401018	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative residuals of a diskectomy and laminectomy at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1965 to April 1970.  He had periods of service in the Army Reserve from November 1965 to December 1965 and after discharge from April 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  A copy of the transcript of the hearing is of record.  

In February 2012, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for a low back disorder.  The underlying claim for service connection for postoperative residuals of a diskectomy and laminectomy, L5-S1, was remanded for additional evidentiary development, to include a contemporaneous examination addressing the etiology of the Veteran's current low back symptomatology.  The claim has now been returned for further appellate consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The documents in this file have been reviewed and considered as part of this appeal.  


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service.  

2.  Symptoms of a low back disorder were not chronic in service, were not continuous after service, and the most probative medical opinion evidence on the medical nexus question weighs against the claim.   Arthritis was not shown to a compensable degree within one year of service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service, and DDD of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO, (dated in February 200l, October 2008, and March 2012), specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, Social Security Administration (SSA) records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in October 2008 and February 2012 letters.  

The appellant was afforded the opportunity to testify before a DRO in March 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the DRO or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for a low back disorder.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, (e.g., osteoarthritic changes/degenerative disc disease (DDD)), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

As previously noted by the Board in the February 2012 decision and repeated here for clarity, the Veteran contends that he injured his back during service.  Specifically, he contends that his current back disability is due to either an injury that occurred in November 1968 while stationed in Da Nang, Vietnam or to a fall that occurred in May 1969 while stationed aboard the USS Hancock.  He alleges that he has had back pain since discharge, and that he reportedly received treatment for this condition in 1973, 1976, and 1979.  He further contends that the doctor who performed the 1983 operation told him that his condition was the result of an old injury.  

STRs show that the Veteran was treated for chest pain in November 1968 while stationed in Vietnam.  He denied any injury in the area of pain.  The impression was "strain."  [The Veteran contends that he also complained of back pain at this time.]  STRs also show that he sought treatment for back pain in May 1969 after a fall.  No diagnosis was provided.  

A March 1970 discharge examination and a February 1971 annual Reserve examination contain a normal clinical evaluation of the spine.  The Veteran denied a history of recurrent back pain in February 1971.  

According to post-service records, the Veteran had a lipoma removed from his back at the Indianapolis, Indiana VAMC in 1973.  It is noted that the Veteran is service-connected for post-operative residuals of a lipoma of the back.  

Lay statements dated 1976 indicate that the Veteran suffered from back pain, although it is unclear if the pain was related to post-operative residuals of the lipoma removal as opposed to a separate condition.  

January 1976 VA medical records reflect that the Veteran complained of pain in the lumbosacral area of about 2 to 3 weeks duration.  He also complained of low back strain and "tired back."  He stated that he worked on a loading dock at a trucking firm.  The impression was low back strain, improving.  In February 1976 he was seen on follow-up and he was asymptomatic.  The impression was resolved low back strain.  

Records obtained by the SSA show that the Veteran was treated by Dr. P.S. for back pain of "a couple weeks duration" in July 1981.  The diagnosis was low back pain.  He was also treated for back pain in December 1981, at which time the doctor diagnosed sacral ileitis.  The Veteran was treated for back pain again in July 1982, and a follow up record dated later that month indicates that his condition had resolved.  However, he was diagnosed with low back strain and possible spinal stenosis in November 1982.  The Veteran continued to complain of back pain as well as sciatic pain.  A December 1982 CT scan revealed a herniated disc at L5 on the right.  The doctor prescribed physical therapy and bed rest.  

The Veteran was subsequently treated by Dr. F.B.T. in January 1983.  At that time, he reported that his problems began three years earlier after lifting a dock plate.  He felt a sudden numbing sensation in his back and down his buttocks and legs.  The doctor wrote: "I have to agree with him that this is probably a significant factor in his trouble.  His trouble may well have started before that but certainly it might have been a factor in it.  He has had several episodes of back pain in the past two years after this."  June 1983 lumbar spine X-rays were negative.  However, a lumbar myelogram revealed asymmetry of the root sleeves at L5-S1 with possible amputation of the root sleeve on the right.  The possibility of a herniated disc was noted.  In June 1983, the Veteran underwent a laminectomy with excision of both extruded and herniated intervertebral disc L5-S1 level, right side.  Dr. F.B.T. noted that the huge extruded disc material "was obviously old and desiccated."  

Treatment records dated March and July 1985 show that Dr. F.B.T. treated the Veteran for back pain after a motor vehicle accident.  

A July 1985 lay statement from the Veteran's parents states that he favored his right side and walked with a limp after returning home from service.  

A September 1986 VA examination conducted for purposes of the Veteran's lipoma claim shows that he complained of recurrent low back pain, which the examiner felt was related to the disc operation.  

An October 1987 lay statement from R.M. indicates that he was stationed with the Veteran aboard the USS Hancock.  He stated that after the in-service [May 1969] fall, the Veteran walked with a limp and favored his right side.  

A September 1989 private treatment record contains a diagnosis of degenerative disc disease (DDD) with occasional sciatic nerve irritation, with decreased right ankle jerk and decreased sensation on the lateral side of the right foot.  In October 1990, the SSA found the Veteran to be disabled due to DDD.  The effective date was July 23, 1987.  

An August 1997 private treatment record shows that the Veteran was treated for low back pain after a motor vehicle accident.  The doctor wrote "exacerbation from long-standing condition occurring almost 30 years ago in military accident."  It is unclear if this statement is the doctor's conclusion as opposed to the Veteran's opinion.  

The Veteran was treated for low back pain after another motor vehicle accident in July 2003.  VA treatment records dated April 2005 show that the Veteran reportedly had had "very little contact" with doctors until his back pain increased earlier that year.  He also reported some pre-existing lower extremity weakness due to back problems and sciatica.  The impression was chronic back pain and lower extremity weakness.  An April 2007 lay statement from R.M. is essentially duplicative of his October 1987 statement.  

As the evidence of record showed an in-service fall, assertions of continuity of back pain since service, and post-service low back diagnoses, the Board remanded the case in February 2012 for a contemporaneous exam addressing the etiology of any current low back condition.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In March 2012, the Veteran underwent a VA orthopedic examination.  The claims file was reviewed by the examiner.  The diagnoses were DDD of the lumbar spine and herniated lumbar disc post laminectomy and discectomy.  The Veteran stated that he wrenched his back with a pulled muscle in 1967.  At that time he was treated with medications and restricted duty for one to two months.  He stated he had a second injury in 1969 when he slipped on the deck of the USS Hancock carrier and developed acute pain in his low back area.  His pain continued until he was discharged.  He stated that he did not put a back injury on his physical because he was in a hurry to get of out of the service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He furthered that opined that the Veteran's degenerative disc disease and herniated disc disease are not related to his in-service injury.  Instead, current low back disabilities were due to natural progression and subsequent reinjury at work.  For rationale, he pointed out that there was only a "casual" mention of a fall and injury to the spine during service.  There was no subsequent follow-up examination or complaints.  Moreover, the Veteran did not indicate a back injury on this exit physical.  He also signed a 1971 statement attesting that he was in good health at the time of discharge.  

Analysis

In this case, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for postoperative residuals of a discectomy and laminectomy, L5-S1, is denied.  

The evidence demonstrates that the Veteran did not experience symptoms of a low back disorder until many years after service and after additional injury at work.  As indicated above, no chronic low back disorder was noted during service or at time of discharge.  It was not until 1976 that he was seen again for low back problems, with an onset reported of two to three weeks earlier, and records in 1983 refer to a work injury which necessitated his treatment at that time.  Moreover, he incurred another injury to the back in a vehicle accident in 1985.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post service medical evidence reflects complaints or treatment related to a chronic low back disorder multiple years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to a low back disorder in 1981.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

Further, the Board notes that when the Veteran sought treatment for the low back in 1976, it was related to an onset of only 2 to 3 weeks earlier and what the Veteran claimed was "tired back" and then again in 1981, it was to the post-service work-related back injury and not the in-service back injury.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

The Veteran has claimed back symptoms since he initially filed a claim for service connection in 1974, but our review of the file reflects that his main complaint was of the back lipoma for which service connection is in effect.  As no chronic back, disorder was noted until over a decade after service, it cannot be said that such was incurred during service.  Moreover, examiners of record have opined that current low back conditions are unrelated to service and the one instance of inservice injury.  

The lay statements of record attesting to the fact that the Veteran injured his back during service and experienced continuing back problems have been considered.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

It is not disputed that the Veteran was seen with low back pain on one occasion in service or that he was involved in a post-service work-related back injury in the early 1980s as well as a vehicle accident in the mid 1980s.  However, as noted above, he did not report having low back problems since separation from service at the time of his treatment for the back in 1981.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, postoperative residuals of a diskectomy and laminectomy, L5-S1, to include DDD, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.    

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis as well.  

In addition, as shown above, clinical findings of herniated disc problems were not noted until over 10 years after service.  Therefore, intervertebral disc problems were not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.  

To that end, the Board places significant probative value on the March 2012 VA examination undertaken specifically to address the issue on appeal.  After review of the file and evaluation of the Veteran, the examiner opined that the Veteran's current low back problems were unrelated to service and provided a logical rationale in support of his conclusions.  Primarily, as noted above, it was noted that no chronic back disorder was noted after the one injury to the back during service or until many years thereafter, and after additional injury.  

The Board finds that the VA examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or relied on an inaccurate factual history.  Moreover, he had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

As noted earlier, when the Veteran was being seen for a possible herniated disc in June 1983, the examiner noted that the extruded disc material "was obviously old and desiccated."  Moreover, when the Veteran was treated for low back pain after a motor vehicle accident in August 1997, the doctor wrote "exacerbation from long-standing condition occurring almost 30 years ago in military accident."  Arguably, these statements support the Veteran's claim that post service low back symptoms are related to the inservice injury.  Thus, the Board notes that the claims file contains differing opinions as to whether the Veteran's low back disorder is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . ."). 

Moreover, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, the Board finds that the private physicians' statements arguably supporting the Veteran's claim for service connection are of no probative value in that neither examiner addressed the fact that the Veteran was not seen for back complaints for over a decade after being seen on one occasion during service.  Thus, their vague opinions are not of probative value because they are not supported with sufficient rationale.  Moreover, the examiners did not address post service injuries to the back.  

The Board is of course aware that SSA determined that the Veteran was disabled due to his low back disorder.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits].  Thus, although SSA's determination is not necessarily dispositive of the Veteran's claim, it is evidence that must be considered.  In the present case, there is no indication in the SSA determination that the Veteran's current low back disorder is the result of his military service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for postoperative residuals of a discectomy and laminectomy, L5-S1, is denied.  




____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


